UNlTED STATES DISTRICT COURT
FOR THE DlSTRICT OF COLUMBIA

MOHAMMAD RIMI et al., )

Petitioner, §

v, § Civil Case No. 13-0908 (RJL)

BARACK H. OBAMA et al., § F I l- E D

Resp0ndents. § _]UL 2 3 2014

\M Clerk, U.S. District & Bankruptcv

MEMGRANDUM OPINI()N Courts torthe District of Co\umbla
JuIyEZOM [# 6]

Petitioner Mohammad Rimi, through his "next friend" Omar Deghayes, brings this
independent action pursuant to Rule 60 of the Federal Rules of Civil Procedure seeking
reinstatement ofhis habeas corpus petition in Civil Case No. 05-2427. See independent
Action for Equitable Relief From Order Dismissing Habeas Corpus Pet. ("Indep.
Action") [Dkt. # l]. Rimi is a former Guantanamo Bay detainee who was transferred to
Libya in 2006. As a result of that transfer, this Court dismissed his habeas petition as
moot in 2009. Rimi now asks the Court to vacate that dismissal order, alleging that
newly discovered evidence released by the "WikiLeaks" website contradicts testimony

the Govemment' submitted to this Court in 2008 as the basis for dismissal and would

have altered the Court’s conclusion that the petition was moot. In response, the

l Rimi’s independent action names as respondents President Barack Obama, Secretary of
Defense Charles Hagel, the Commander of Joint Task Force Guantanamo, and the Commander
of Joint Detention Operations Group, Joint Task Force Guantanamo. For simplicity, l will refer
to respondents collectively as "the Government."

Government has moved to dismiss Rimi’s independent action under Rule l2(b)(6) for
failure to state a claim, on the ground that his prior habeas case remains moot. See
Resp’ts’ Mot. to Dismiss Pet’r’s Independent Action Seeking Reinstatement of Habeas
Corpus Pet. ("Gov’t’s Mot.") [Dkt. # 6].2 For the following reasons, I agree with the
Government, and therefore I will GRANT its motion and DISMISS this independent
action.
BACKGROUND

Petitioner Mohammad Rimi, a Libyan citizen, was taken into custody by U.S.
armed forces in Afghanistan in 2001 and was subsequently transferred to the U.S. Naval
Base in Guantanamo Bay, Cuba. Indep. Action 1111 l, 9. On December 19, 2005, Rimi
filed a petition for a writ of habeas corpus challenging his designation as an "cnemy
combatant" and the legal basis ofhis detention. See Pet. for Writ of Habeas Corpus, Rimi
v. Obama, Civ. No. 05-2427 (D.D.C.) [Dkt. # l]. While that petition was pending,
however, the Govemment notified this Court on December 20, 2006, that "the United
States has relinquished custody of petitioner Mohammed Rimi . . . and transferred him to

the control of the Government of Libya." Notice of 'l`ransfer of Pet’r, Rimi v. Obama,

2 The Government also moved to dismiss this case for lack of subject matter jurisdiction under
Rule l2(b)(l), arguing that Rimi’s purported next friend, Omar Deghayes, lacks standing to
litigate the case on behalf of Rimi. See Gov’t’s Mot. at 2, 7-9. However, in light of petitioner’s
counsel’s representation that he spoke with Rimi via telephone on September 18, 20l2, and Rimi
"confirrned his desire to proceed with litigating his habeas corpus petition," Pet’r’s Opp’n to the
Gov’t’s Mot. to Dismiss ("Pet’r’s Opp’n") at 5 n.2 [Dkt. # 8], the Government now concedes that
its next friend standing argument is moot if Rimi pursues this action as a direct action by himself.
See Resp’ts’ Reply in Supp. of Mot. to Dismiss ("Gov’t’s Reply") at 1 n.l [Dkt. # 10].

2

Civ. No. 05-2427 (D.D.C.) [Dkt. # 13]. Bascd on his transfer, the Govemment moved to
dismiss Rimi’s habeas petition as moot.3

In response, Rimi argued that his case was not moot on two, alternative grounds.
First, he claimed he remained in the constructive custody of the U.S. even after his
transfer from Guantanamo. See Pet’rs’ Consolidated Mem. in Continued Supp. of Their
Pets. for Writs of Habeas Corpus ("Pet’rs’ 2008 Mem.") at 9-12, Rimi v. Obama, Civ.
No. 05-2427 (D.D.C.) [Dkt. # 26]. Second, he claimed that even if he was, in fact, no
longer in U.S. custody, his continued detention by the Libyan government was a
"collateral consequence" of his detention at Guantanamo. See z`d. at l2-l6. l rejected
both of Rimi’s arguments and dismissed his petition as moot. See Rimi v. Obama, 2009
WL 4251097 (D.D.C. Nov. 23, 2009).

Thereafter, Rimi appealed my decision, but our Circuit Court held his appeal in
abeyance pending the disposition of a related appeal from a decision by my colleague,
Judge Hogan, dismissing as moot the habeas cases of other former Guantanamo
detainees. See Order, Rimi v. Obama, No. 10-5021 (D.C. Cir. July 27, 2010); see also In
re Petz`tz'oners Seeking Habeas Corpus Relz`efz`n Relation 10 Prz`c)r Delentz'ons al
Guantanamo Bay, 700 F. Supp. 2d 119 (D.D.C. 2010) (Hogan, J.). On July 22, 2011, the
Circuit Court affirmed Judge Hogan’s decision as to two of the former detainees who

appealed, holding that the collateral consequences doctrine (assuming, without deciding,

3 See Resp’ts’ Mot, to Dismiss at ll-l3, Rimi v. Obama, Civ. No. 05-2427 (D.D.C.) [Dkt. # 15];
Status Report In Response to Ct.’s July 3, 2008 Order, Rimi v. Obama, Civ. No. 05-2427
(D.D.C.) [Dkt. # 22]; Resp’ts’ Brief Filed Pursuant to the Ct.’s Order of July 30, 2008 Regarding
Transferred Pet’rs, Rimi v. Obama, Civ. No. 05-2427 (D.D.C.) [Dkt. # 25].

3

it applied) did not save their petitions from mootness. See Gul v. Obama, 652 F.3d. 12
(D.C. Cir. 2011).4 1n the wake of the Gul decision, the Govemment moved for summary
affirmance of Rimi’s pending appeal, arguing that the case was controlled by Gul and
therefore moot. See Gov’t’s Mot. for Summ. Affirmance, Rimi v. Obama, No. 10-5021
(D.C. Cir. Aug. 29, 2011), The Circuit Court denied that motion, however, and
scheduled the case for briefing on the merits. See Order, Rimi v. Obama, No. 10-5021
(D.C. Cir. Aug. 10, 2012); Order, Rimi v. Obama, No. 10-5021 (D.C. Cir. Aug. 30,
2012).
ln 2012, while that appeal was pending, Rimi’s counsel apparently discovered

certain documents released by the WikiLeaks website that they contend pertain to Rimi’s
detention at Guantanamo and his transfer to and detention in Libya. Indep. Action 1111 24-
28. The first document is a purported March 2006 Department of Defense "Detainee
Assessment" regarding Rimi, which includes a recommendation concerning transferring
him to another country and the circumstances of such a transfer See Indep. Action 11 26.
Next, two purported State Department cables from December 2007 and February 2009
appear to document visits to Rimi by U.S. government personnel during his detention in
Libya and reference an "M()U," or memorandum of understanding, between the U.S. and

Libya regarding Rimi’s detention. See Indep. Action 11 27.5 Following a procedural

4 The Court of Appeals subsequently denied en banc review, and the Supreme Court denied a
petition for certiorari, see Gul v. Obama, -- U.S. --, 132 S. Ct. 1906 (2012) (No. 1l-7827).

5 The Govemment "neither confirm[s] nor den[ies] the authenticity of [the purported Department
of Defense and State Department documents relied on by petitioner], including allegedly
classified documents published by outside entities such as WikiLeaks." Gov’t’s Reply at 8.

4

back-and-forth with the Circuit Court regarding his attempts to supplement the record
with these three documents,é Rimi filed the instant action in this Court on June 17, 2013,
seeking equitable relief from my 2009 dismissal order and reinstatement of his original
petition. 1n brief, Rimi argues that the newly discovered evidence from WikiLeaks
"show[s] that Mr. Rimi was in the constructive custody of the United States while he was
incarcerated in Libya," Indep. Action 11 28, and therefore, had it been before this Court, it
would have altered my 2009 ruling that his habeas petition was moot. See Indep. Action
1111 24-28, 35-41.

While all these procedural issues were playing out, however, Rimi’s habeas case
was overtaken by real-world events. Upon his transfer from U.S. custody, Rimi alleges
he was not only held in Libyan prison, see Indep. Action 11 13, but also tried, convicted,
and sentenced to twenty-five years imprisonment by the Libyan govemment, see Pet’r’s
Opp’n at 12. Furthermore, he alleges that "[i]n about August of 201 1, [he] was released

from Abu Salim prison [in Libya] when revolutionaries stormed that facility." Indep.

Because the three documents are marked with a "Secret" classification and because the details of
their contents are not essential to my decision today, 1 refer to them only in general terms.

6 In October 2012, Rimi moved for leave to file a motion to supplement the record and for
summary remand to the District Court The Circuit Court denied petitioner’s motion for remand,
but noted that the denial was without prejudice to his renewing the motion to supplement the
record in the District Court pursuant to Federal Rule of Civil Procedure 60(b). See Order, Rimi
v. Obama, No. 10-5021 (D.C. Cir. Jan. 30, 2013). Rimi then moved for reconsideration of that
ordcr, arguing it would be futile for him to file a Rule 60(b) motion to supplement the record in
the District Court because such a motion would be out of time. See FED. R. C1V.P. 60(c)
(imposing one year limitation on Rule 60 motions brought on the basis of newly-discovered
evidence). The Circuit Court once again denied Rimi’s remand request, but noted the denial was
"without prejudice to [Rimi’s] ability to present evidence to the district court in the first
instance." See Order, Rimi v. Obama, No. 10-5021 (D.C. Cir, Apr. 16, 2013). That order also
held the appeal in abeyance, which remains the current status of that appeal. See z`d,

5

Action 11 29; see also Pet’r’s Opp’n at 5 (acknowledging that Rimi "left Abu Salim prison
during the uprising in Libya").7 Rimi thus concedes that he is no longer in anyone’s
custody. See Pet’r’s Opp’n at 14 (stating Rimi "is not incarcerated").g
LEGAL STANDARD
A motion to dismiss for failure to state a claim under Rule l2(b)(6) tests whether

the petitioner has pleaded facts sufficient to "raise a right to relief above the speculative
level," assuming that the facts alleged are true. Bell AIZ. Corp. v. Twombly, 550 U.S. 544,
555 (2007). Here, petitioner Rimi brings this independent action pursuant to this Court’s
equitable power to relieve him from a prior order. Under Rule 60, a court "may relieve a
party . . . from a final judgment, order, or proceeding" for several reasons, including
"newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial." FED. R. CIV. P. 60(b)(2). While a Rule 60(b)
motion must be filed in the underlying case no more than a year after the entry of the
order-a deadline petitioner here concedes has passed, see Pet’r’s Opp’n at 7_this Court
may nonetheless "entertain an independent action to relieve a party from a judgment,

order, or proceeding" under Rule 60(d)( l).9

7 Petitioner’s counsel assert that they learned of Rimi’s release from Libyan prison in a
September 2012 phone call "with person(s) having direct knowledge of it." Indep. Action11 30.

8 Bascd on Rimi’s representation that lie was no longer in Libyan custody, the Govemment once
again moved for summary affirmance in the pending appeal. See Appellees’ Renewed Mot. for
Summ. Affirmance and Opp’n to Pet’r’s Mot. for Remand Order, Rimi v. Obama, No. 10-5021
(D.C. Cir. Nov. 15, 2012). Once again, however, the Circuit Court denied the motion. See
Order, Rimi v. Obama, No. 10-5021 (D.C. Cir. Jan. 30, 2013).

9 "The one-year limit on certain of the Rule 60(b) motions is inapplicable to the independent
action, leaving it as the method-~indeed, the only method~to be had by federal-court litigants

6

To obtain relief through such an independent action, the petitioner must meet a
demanding standard: "an independent action should be available only to prevent a grave
miscarriage of justice." United States v. Beggerly, 524 U.S. 38, 47 (1998) (emphasis
added); accord Carr v. District ofColumbz'a, 543 F.2d 917, 927 (D.C. Cir. 1976) ("the
exception for equitable interposition by independent suit rests on stringent rules limited to
circumstances which render it manifestly unconscionable that a judgment be given
effect") (internal quotation marks and citation omitted). And in an independent action
seeking relief, as here, based on newly-discovered evidence, the petitioner "‘must meet
the same substantive requirements as govern a motion for like relief under Rule 60(b): he
must show that the evidence was not and could not by due diligence have been
discovered in time to produce [before the order issued]; that it would not be merely
cumulative; and that it would probably lead to a judgment in his favor."’ Carr, 543 F.2d
at 927 (quoting Plzilzppz`ne Nat’l Bank v. Kennedy, 295 F.2d 544, 545 (D.C. Cir. 1961)).

ANALYSIS

Petitioner Rimi seeks reinstatement of the habeas petition this Court dismissed as
moot in 2009. Specifically, he contends that this Court’s prior decision rested on
representations made in a Department of Defense official’s declaration that are
contradicted by newly discovered evidence that was then within the Government’s
possession, and that this Court would have reached a different result absent those

"inisrepresentations." Therefore, in his view, vacating that dismissal order is warranted

whose remedy by motion has become time-barred." Carr v. District ofColumbia, 543 F.2d 917,
926 (D.C. Cir. 1976) (footnotes omitted).

to prevent a "grave miscarriage of justice." For the reasons discussed below, however, I
conclude that no such injustice exists here because the underlying petition he seeks to
reinstate remains moot. This Court lacks subject matter jurisdiction over that moot
petition, and therefore this independent action fails to state a claim upon which relief` can
be granted.
I. Mootness

"The mootness doctrine, deriving from Article Ill, limits federal courts to deciding
‘actual, ongoing controversies."’ Clarke v. United States, 915 F.2d 699, 700-01 (D.C.
Cir. 1990) (quoting Hom'g v. Doe, 484 U.S. 305, 317 (1988)); see also North Carolz`na v.
Rz'ce, 404 U.S. 244, 246 (1971) ("Mootness is ajurisdictional question . . ."). The
requirement of a live controversy applies "at all stages of review, not merely at the time
the complaint is filed." Arl'zonansfor Q]j’z`cial English v. Arz`zona, 520 U.S. 43, 67 (1997)
(intemal quotation marks and citation omitted). Accordingly, "throughout the litigatz`orz,
the plaintiff ‘must have suffered, or be threatened with, an actual injury traceable to the
defendant and likely to be redressed by a favorable judicial decision."’ Spencer v.
Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477
(1990) (emphasis added)).

In the context of habeas, a petitioner can satisfy the live controversy requirement
in one of two ways. First, while a petitioner is in custody, his habeas petition "always
satisfies the case-or-controversy requirement, because the incarceration . . . constitutes a
concrete injury, caused by the conviction and redressable by invalidation of the

conviction." Spencer, 523 U.S. at 7. Once released from custody, however, a petitioner

8

must demonstrate "some concrete and continuing injury other than the now-ended
incarceration"_that is, a "collateral consequence’ of his conviction_in order to avoid
mootness. Ia’.; see also Qassz`m v. Bush, 466 F.3d 1073, 1078 (D.C. Cir. 2006) (petitioner
who is no longer in custody must "demonstrate that he was in custody at thc time he filed
the petition and that his subsequent release has not rendered the petition moot") (citation
and internal quotation marks omitted). Our Circuit Court has addressed the collateral
consequences doctrine in the specific context of former Guantanamo detainees, and-
assuming, without deciding, it applied-held that collateral consequences may not be
presumed; "[a] former detainee . . . must . . . make an actual showing his prior detention
or continued designation burdens him with ‘concrete injuries."’ Gul, 652 F.3d at 17
(quoting Spencer, 523 U.S. at 14); see also ia’. at 21 (burden of showing petition presents
a live controversy rests upon petitioner). As explained below, Rimi is neither in custody
nor able to demonstrate any cognizable collateral consequence of his prior detention at
Guantanamo, and therefore his habeas case remains moot.
lI. Constructive Cust0dy
The federal habeas statute confers jurisdiction on District Courts if a petitioner is

"in custody under or by the color of the authority of the United States." 28 U.S.C. §
2241(c). Back in 2008, in his underlying habeas case, Rimi pressed the argument that his
then-ongoing detention in Libya was attributable to the U.S., and thus he remained in the
constructive custody of the U.S. even after his transfer from Guantanamo. See Pet’rs’
2008 Mem. at 9-12. 1 rejected this constructive custody argument in my 2009 order of

dismissal, relying on a declaration submitted by the Government explaining that when a

9

detainee is transferred out of Guantanamo, he is "transferred entirely to the custody and
control of the [receiving] government, and once transferred, is no longer in the custody
and control of the United States;” at that point, "the individual is detained, if at all, by the
foreign government pursuant to its own laws and not on behalf of the United States."
Decl. of Deputy Assistant Secretary of Defense for Detainee Affairs Sandra L.
Hodgkinson ("Hodgkinson Decl."), at 11 5 (attached as Ex. 3 to Gov’t’s Mot.) [Dkt. # 6-
3]; see Rimz', 2009 WL 4251097, at *2.

Now, in this independent action, Rimi contends that newly discovered evidence
from WikiLeaks contradicts the Hodgkinson Declaration and shows that he was, in fact,
in the constructive custody of the U.S. when subsequently detained in Libya. See Pet’r’s
Opp’n at 4, 7. Given that 1 relied on that declaration in reaching my decision in 2009 that
Rimi was not in constructive custody-and hence relied on it, in part, in ultimately
concluding that his petition was moot-Rimi now argues that the WikiLeaks documents
would have led to a ruling that his petition was not moot. See Pet’r’s Opp’n at 9-1 1.'0

Doubtful, but this is all beside the point. lt is undisputed that Rimi is no longer in
Libyan custody, see Pet’r’s Opp’n at 5, 14, and therefore it is irrelevant-for purposes of
analyzing mootness_whether or not Rimi was, in the past, in the U.S.’s constructive
custody in Libya. See Spencer, 523 U.S. at 18 ("mootness, however it may have come
about, simply deprives [the court] of [its] power to act"). Simply put, reinstating Rimi’s

prior habeas case would be futile because it cannot remedy the concrete injury of custody

10 Rimi also argues that the Government’s alleged "misrepresentation" in the Hodgkinson
Declaration is, itself, sufficient to warrant reversal of my dismissal order. See Pet’r’s Opp’n at
1 1-12. Since this argument, even if accepted, would not affect my mootness ana1ysis, 1 disagree.

10

itself if he is no longer in anyone’s custody (constructive or otherwise). Accordingly,
Riini’s petition cannot be saved from mootness on the ground he is presently in custody,
and he must instead demonstrate "collateral consequences" of his prior detention to
continue the suit.
III. CollateralConsequences
Assuming the collateral consequences doctrine even applies," a former
Guantanamo detainee must "make an actual showing his prior detention or continued
designation burdens him with ‘concrete injuries."’ Gul, 652 F.3d at 17 (quoting Spencer,
523 U.S. at 14). Now, as before, Rimi has failed to meet that burden because his alleged
injuries-his Libyan criminal conviction (and the attendant risk that he "may be subject
to arrest by Libyan authorities to serve out the remainder of [his] sentence" because he
"was never officially released or pardoned by the Libyan government"), see Pet’r’s
Opp’n at 12-14-are neither traceable to the Govemment nor redressable by this Court.
First, the Libyan government’s decision to try and convict Rimi is no more

traceable to the U.S. than its prior decision to detain him. See Rimz`, 2009 WL 4251097,
at "‘2 ("[C]ollateral consequences that arc ‘based on the discretionary decisions of”
someone other than respondents, alone, effectively render this case rnoot." (quoting Al
Joadi v. Bash, 2008 WL 821884, at *1 (D.D.C. l\/Iar. 26, 2008))). Second_just as 1
previously found regarding his Libyan detention, see l`d. at *Z-even if Rimi’s new

evidence did show that his Libyan conviction was traceable to his U.S. detention (or

ll See Gul, 652 F.3d at 16 (assuming, without deciding, the collateral consequences doctrine
applied to two former Guantanamo detainees’ petitions).

ll

designation), it is not redressable. For if this Court were to reinstate his habeas petition
and give a favorable ruling, it would not somehow undo his Libyan criminal conviction
or have any other effect on the current Libyan government’s decision to enforce that
conviction. See Kz`yemba v. Obama, 561 F,3d 509, 515 (D.C. Cir. 2009) ("lt is a
longstanding principle of our jurisprudence that ‘[t]he jurisdiction of [a] nation, within its

393

own territory, is necessarily exclusive and absolute. (quoting Sclzooner Exch. v.
McFaddon, 11 U.S. (7 Craneh) 116, 136, 3 L. Ed. 287 (1812)); id. ("Munaf[v. Geren, 553
U.S. 674 (2008)] therefore bars a court from issuing a writ of habeas corpus to shield a
detainee from prosecution and detention by another sovereign according to its laws.");
see also Idema v. Rz`ce, 478 F. Supp. 2d 47, 52 (D.D.C. 2007). Accordingly, Rimi has
failed to demonstrate that he suffers from ongoing collateral consequences of his former
U.S. detention, and his habeas petition remains moot. As such, his independent action
seeking to reinstate that petition fails to state a claim and must be dismissed.
CONCLUSION

Thus, for all of the foregoing reasons, the Court GRANTS the Government’s

Motion to Dismiss. A separate Order consistent with this decision accompanies this

@tlt.i%»»tl

RiCHARD(LliEoN
United States District Judge

Memorandum Opinion.

12